
	

114 S1641 IS: Jason Simcakoski Memorial Opioid Safety Act
U.S. Senate
2015-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1641
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2015
			Ms. Baldwin (for herself, Mrs. Capito, Mr. Blumenthal, Mr. Brown, Ms. Hirono, Mr. Johnson, Mr. Kaine, Mr. Manchin, Mr. Markey, Mr. Moran, Mrs. Murray, Mr. Sanders, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To improve the use by the Department of Veterans Affairs of opioids in treating veterans, to
			 improve patient advocacy by the Department, and to expand availability of
			 complementary and integrative health, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Jason Simcakoski Memorial Opioid Safety Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Opioid Therapy and Pain Management Sec. 101. Guidelines on management of opioid therapy by Department of Veterans Affairs and Department of Defense and implementation of such guidelines by Department of Veterans Affairs. Sec. 102. Improvement of opioid safety measures by Department of Veterans Affairs. Sec. 103. Establishment of working group on pain management and opioid therapy within the Department of Veterans Affairs-Department of Defense Joint Executive Committee. Sec. 104. Establishment of pain management boards of Department of Veterans Affairs. Sec. 105. Study on feasibility and advisability of carrying out pharmacy lock-in program by Department of Veterans Affairs. Sec. 106. Reports and investigation on use of opioids in treatment by Department of Veterans Affairs. TITLE II—Patient Advocacy Sec. 201. Establishment of Office of Patient Advocacy of the Department of Veterans Affairs. Sec. 202. Community meetings on improving care from Department of Veterans Affairs. Sec. 203. Improvement of awareness of patient advocacy program and patient bill of rights of Department of Veterans Affairs. Sec. 204. Comptroller General Report on Patient Advocacy Program of Department of Veterans Affairs. Sec. 205. Report on transition by veterans between different health care settings. TITLE III—Complementary and Integrative Health Sec. 301. Expansion of research and education on and delivery of complementary and integrative health to veterans. Sec. 302. Program on integration of complementary and integrative health within Department of Veterans Affairs medical centers. Sec. 303. Program on use of wellness programs as complementary approach to pain management and related issues for veterans and family members of veterans. TITLE IV—Other Veterans Health Care Matters Sec. 401. Additional requirements for hiring of health care providers by Department of Veterans Affairs. Sec. 402. Provision of information on health care providers of Department of Veterans Affairs to State medical boards. Sec. 403. Report on compliance by Department of Veterans Affairs with reviews of health care providers leaving the Department or transferring to other facilities. TITLE V—Other Veterans Matters Sec. 501. Department of Veterans Affairs program of internal audits.  IOpioid Therapy and Pain Management 101.Guidelines on management of opioid therapy by Department of Veterans Affairs and Department of Defense and implementation of such guidelines by Department of Veterans Affairs (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretary of Defense shall jointly update the VA/DOD Clinical Practice Guideline for Management of Opioid Therapy for Chronic Pain to include the following:
 (1)Guidelines for safely prescribing opioids for the treatment of chronic, non-cancer pain in outpatient settings as developed and released by the Centers for Disease Control and Prevention.
 (2)Enhanced guidance with respect to absolute contraindications for opioid therapy, including guidance with respect to the following:
 (A)The coadministration of drugs that are capable of inducing a life-limiting drug-drug interaction, including benzodiazepines.
 (B)The treatment of patients with current acute psychiatric instability or substance use disorder or patients at risk of suicide.
 (C)The use of opioid therapy to treat patients without any pain, including to treat mental health disorders other than opioid use disorder.
 (3)Enhanced guidance with respect to the treatment of patients with behaviors or comorbidities, such as post-traumatic stress disorder, psychiatric disorders, or a history of substance abuse or addiction, that require consultation or comanagement of opioid therapy with one or more specialists in pain management, mental health, or addictions.
 (4)Enhanced guidance with respect to the conduct by health care providers of an effectiveness assessment for patients receiving opioid therapy, including patients on long-term opioid therapy, to determine—
 (A)whether opioid therapy is meeting the expected goals of the patient and health care provider of relieving pain, improving function, and providing patient satisfaction; and
 (B)whether opioid therapy should be continued. (5)Requirements that each health care provider of the Department of Veterans Affairs and the Department of Defense, before initiating opioid therapy to treat a patient, use the Opioid Therapy Risk Report tool of the Department of Veterans Affairs, including information from the prescription drug monitoring program of each State that includes the most recent date information relating to the patient was accessed through such program, as required to be included in such tool under section 102(d)(2), to assess the risk for adverse outcomes of opioid therapy for the patient, including the concurrent use of controlled substances such as benzodiazepines, as part of the comprehensive assessment conducted by the health care provider.
 (6)Guidelines to govern the methodologies used by health care providers of the Department of Veterans Affairs and the Department of Defense to taper opioid therapy when adjusting or discontinuing the use of opioid therapy.
 (7)Guidelines with respect to appropriate case management for patients receiving opioid therapy who transition between inpatient and outpatient health care settings, which may include the use of care transition plans.
 (8)Enhanced recommendations with respect to the use of routine and random urine drug tests for all patients before and during opioid therapy to help prevent substance abuse, dependence, and diversion, including requirements—
 (A)that such tests occur not less frequently than once each year; and (B)that health care providers appropriately interpret and respond to the results from such tests to tailor pain therapy, safeguards, and risk management strategies to each patient.
 (9)Guidance that health care providers discuss with patients, before initiating opioid therapy, options for pain management therapies without the use of opioids and options to augment opioid therapy with other clinical and complementary and integrative health services to minimize opioid dependence.
 (b)Consultation before updateBefore updating the guideline under subsection (a), the Secretary of Veterans Affairs and the Secretary of Defense shall jointly consult with the working group on pain management and opioid therapy established in section 103.
 (c)Comptroller General report on implementation by Department of Veterans AffairsNot later than one year after the Secretary of Veterans Affairs updates the guideline under subsection (a), and not less frequently than annually thereafter, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on—
 (1)the implementation by each medical facility of the Department of Veterans Affairs of such guideline; and
 (2)the compliance by each such medical facility with such guideline. (d)Controlled substance definedIn this section, the term controlled substance has the meaning given that term in section 102 of the Controlled Substances Act (21 U.S.C. 802).
				102.Improvement of opioid safety measures by
			 Department of
			 Veterans Affairs
 (a)Expansion of Opioid Safety InitiativeNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall expand the Opioid Safety Initiative of the Department of Veterans Affairs to include all medical facilities of the Department.
				(b)Pain management education and training
 (1)In generalIn carrying out the Opioid Safety Initiative of the Department, the Secretary shall require all employees of the Department responsible for prescribing opioids to receive education and training described in paragraph (2) in order to appropriately implement and comply with the VA/DOD Clinical Practice Guideline for Management of Opioid Therapy for Chronic Pain, including any updates to such guideline.
 (2)Education and trainingEducation and training described in this paragraph is education and training on pain management and safe opioid prescribing practices for purposes of safely and effectively managing patients with chronic pain and includes education and training on the following:
 (A)The safe and effective use of opioid therapy to treat chronic pain that is non-cancer related. (B)The use of evidence-based pain management therapies, including cognitive-behavioral therapy, non-opioid alternatives, and non-drug approaches to managing pain and related health conditions including complementary and integrative health services.
 (C)Screening and identification of patients with substance use disorder, including drug-seeking behavior, before prescribing opioids, assessment of the risk potential for patients developing an addiction, and referral of patients to appropriate addiction treatment professionals if addiction is identified or strongly suspected.
 (D)The safe and effective use of urine drug tests. (E)Prescription of the lowest effective dose of opioids based on patient need, use of opioids only for a limited period of time, and augmentation of opioid therapy with other pain management therapies and modalities.
 (F)The use of safe and effective tapering programs for patients taking opioids and other controlled substances, such as benzodiazepines, concurrently and patients taking high-risk opioids.
 (G)Communication with patients on the potential harm associated with the use of opioids and other controlled substances, including the need to safely store and dispose of supplies relating to the use of opioids and other controlled substances.
 (H)Such other education and training as the Secretary considers appropriate to ensure that veterans receive safe, high-quality pain management care from the Department.
 (3)Use of existing programIn providing education and training described in paragraph (2), the Secretary shall use the Interdisciplinary Chronic Pain Management Training Team Program of the Department.
					(c)Pain management teams
 (1)In generalIn carrying out the Opioid Safety Initiative of the Department, each medical facility of the Department shall identify and designate a pain management team of health care professionals responsible for coordinating and overseeing therapy at such facility for patients experiencing acute and chronic pain that is non-cancer related.
					(2)Establishment of protocols
 (A)In generalThe director of each Veterans Integrated Service Network shall establish protocols for the designation of pain management teams at each medical facility within that Veterans Integrated Service Network.
 (B)Consultation on prescription of opioidsEach protocol established for a medical facility under subparagraph (A) shall ensure that any health care provider without expertise in prescribing analgesics or who has not completed the education and training under subsection (b), such as a mental health care provider, does not prescribe opioids to a patient unless that health care provider—
 (i)consults with a health care provider with pain management expertise or who is on the pain management team of the medical facility; and
 (ii)refers the patient to that pain management team for any subsequent prescriptions and related therapy.
							(3)Report
 (A)In generalNot later than one year after the date of the enactment of this Act, the head of each medical facility of the Department shall submit to the director of the Veterans Integrated Service Network in which the medical facility is located a report identifying the health care professionals that have been designated as members of the pain management team at the medical facility.
 (B)ElementsEach report submitted under subparagraph (A) with respect to a medical facility of the Department shall include—
 (i)a certification as to whether all members of the pain management team at the medical facility have completed the education and training required under subsection (b); and
 (ii)a plan for the management and referral of patients to such pain management team if health care providers without expertise in prescribing analgesics prescribe opioid medications to treat acute and chronic pain that is non-cancer related.
							(d)Tracking and monitoring of opioid use
 (1)Tracking of data on opioid useNot later than 18 months after the date of the enactment of this Act, in carrying out the Opioid Safety Initiative and the Opioid Therapy Risk Report tool of the Department, the Secretary shall, through the Computerized Patient Record System of the Department, allow for real-time tracking of and access to data on—
 (A)the key clinical indicators with respect to the totality of opioid use by veterans;
 (B)concurrent prescribing by health care providers of the Department of opioids in different health care settings, include data on concurrent prescribing of opioids to treat mental health disorders other than opioid use disorder; and
 (C)mail-order prescriptions of opioids prescribed to veterans under the laws administered by the Secretary.
 (2)Prescription drug monitoring programs of StatesIn carrying out the Opioid Safety Initiative and the Opioid Therapy Risk Report tool of the Department, the Secretary shall—
 (A)ensure access by health care providers of the Department to information on controlled substances, including opioids and benzodiazepines, prescribed to veterans who receive care outside the Department through the prescription drug monitoring program of each State, including by seeking to enter into memoranda of understanding with States to allow such access;
 (B)include such information in the Opioid Therapy Risk Report; and (C)require health care providers of the Department to submit to the prescription drug monitoring program of each State information on prescriptions of controlled substances received by veterans in that State under the laws administered by the Secretary.
 (3)Report on implementationNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the progress of the Department in implementing the improvements to the Opioid Therapy Risk Report tool of the Department required under paragraphs (1) and (2).
					(e)Availability of opioid receptor antagonists
					(1)Increased availability and use
 (A)In generalThe Secretary shall increase the availability of opioid receptor antagonists approved by the Food and Drug Administration, such as naloxone, to veterans and increase the availability of opioid receptor antagonists for use by health care providers of the Department in treating veterans.
 (B)Availability, training, and distributionIn carrying out subparagraph (A), the Secretary shall, not later than 90 days after the date of the enactment of this Act—
 (i)equip each medical facility of the Department with opioid receptor antagonists approved by the Food and Drug Administration;
 (ii)enhance training for health care providers of the Department on distributing such opioid receptor antagonists; and
 (iii)expand the Overdose Education and Naloxone Distribution program of the Department to ensure that all veterans in receipt of health care under the laws administered by the Secretary who are at risk of opioid overdose have access to such opioid receptor antagonists and training on the proper administration of such opioid receptor antagonists.
 (C)Veterans who are at riskFor purposes of subparagraph (B), veterans who are at risk of opioid overdose include— (i)veterans receiving long-term opioid therapy;
 (ii)veterans receiving opioid therapy who have a history of substance use disorder or prior instances of overdose; and
 (iii)veterans who are at risk as determined by a health care provider who is treating the veteran. (2)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on compliance with paragraph (1) that includes an assessment of the following:
 (A)Whether all medical facilities of the Department are equipped with opioid receptor antagonists approved by the Food and Drug Administration.
 (B)The progress of the Department in ensuring that any such facilities that are not equipped with such opioid receptor antagonists obtain such opioid receptor antagonists.
 (C)Whether all veterans at risk of opioid overdose have access to such opioid receptor antagonists and training on the proper administration of such opioid receptor antagonists.
 (D)The progress of the Department in ensuring that all veterans at risk of opioid overdose have access to such opioid receptor antagonists and training on the proper administration of such opioid receptor antagonists.
						(f)Inclusion of certain information and capabilities in Opioid
			 Therapy Risk Report tool
 (1)InformationThe Secretary shall include in the Opioid Therapy Risk Report tool of the Department—
 (A)information on the most recent time the tool was accessed by a health care provider of the Department with respect to each veteran; and
 (B)information on the results of the most recent urine drug test for each veteran. (2)CapabilitiesThe Secretary shall include in the Opioid Therapy Risk Report tool the ability of health care providers of the Department to determine whether a health care provider of the Department prescribed opioids to a veteran without checking the information in the tool with respect to the veteran.
 (g)Notification of risk in computerized health recordThe Secretary shall modify the Computerized Patient Record System of the Department to ensure that any health care provider that accesses the record of a veteran, regardless of the reason the veteran seeks care from the health care provider, will be immediately notified whether the veteran—
 (1)is receiving opioid therapy and has a history of substance use disorder or prior instances of overdose;
 (2)has a history of opioid abuse; or (3)is at risk of becoming an opioid abuser as determined by a health care provider who is treating the veteran.
 (h)Controlled substance definedIn this section, the term controlled substance has the meaning given that term in section 102 of the Controlled Substances Act (21 U.S.C. 802). 103.Establishment of working group on pain management and opioid therapy within the Department of Veterans Affairs-Department of Defense Joint Executive Committee (a)Working group on pain management and opioid therapyThere is established within the Health Executive Committee of the Department of Veterans Affairs-Department of Defense Joint Executive Committee established under section 320 of title 38, United States Code, a working group on pain management and opioid therapy for individuals receiving health care from either the Department of Veterans Affairs or the Department of Defense that shall cover, at a minimum, the following:
 (1)The opioid prescribing practices of health care providers of each Department. (2)The ability of each Department to manage acute and chronic pain among individuals receiving health care from that Department, including training health care providers with respect to pain management.
 (3)The use by each Department of complementary and integrative health in treating such individuals. (4)The concurrent use by health care providers of each Department of opioids and prescription drugs to treat mental health disorders, including benzodiazepines.
 (5)The practice by health care providers of each Department of prescribing opioids to treat mental health disorders.
 (6)The coordination in coverage of and consistent access to medications prescribed for patients transitioning from receiving health care from the Department of Defense to receiving health care from the Department of Veterans Affairs.
 (7)The ability of each Department to identify and treat substance use disorders among individuals receiving health care from that Department.
 (b)Coordination and consultationThe working group established under subsection (a) shall— (1)coordinate the activities of the working group with other relevant working groups established under section 320 of title 38, United States Code, including the working groups on evidence based practice, patient safety, pharmacy, psychological health, and pain management;
 (2)consult with other relevant Federal agencies, including the Centers for Disease Control and Prevention, with respect to the activities of the working group; and
 (3)consult with the Department of Veterans Affairs and the Department of Defense with respect to, review, and comment on the VA/DOD Clinical Practice Guideline for Management of Opioid Therapy for Chronic Pain, or any successor guideline, before any update to the guideline is released.
 (c)ConsultationThe Secretary of Veterans Affairs and the Secretary of Defense shall jointly ensure that the working group established under subsection (a) is able to meaningfully consult with respect to the updated guideline required under subsection (a) of section 101, as required by subsection (b) of such section, not later than one year after the date of the enactment of this Act.
				104.Establishment of pain management boards of Department of Veterans Affairs
 (a)In generalSubchapter I of chapter 73 of title 38, United States Code, is amended by adding at the end the following new section:
					
						7309A.Pain management boards
 (a)EstablishmentThe Secretary shall establish in each Veterans Integrated Service Network a Pain Management Board (in this section referred to as a Board).
							(b)Duties
								(1)
 Each Board shall— (A)consult with health care professionals and other employees of the Department located in the Veterans Integrated Service Network covered by the Board, patients who are being treated at medical facilities of the Department located in such Veterans Integrated Service Network, and family members of such patients with respect to the pain management resources and best practices of the Department;
 (B)oversee compliance by the health care professionals and other employees of the Department with the best practices of the Department, including by issuing such recommendations to improve compliance with such best practices as the Board considers appropriate;
 (C)provide oversight of the pain management practices of the pain management committees of each medical facility of the Department and the health care professionals and other employees of the Department that are located in the Veterans Integrated Service Network covered by the Board;
 (D)carry out educational forums, as the Board considers appropriate, for individuals specified in subparagraph (A) on pain management and treatment that may include the sharing of updated research and best practices from medical experts, other health care systems, and such other Federal agencies as the Board considers necessary to carry out this subparagraph; and
 (E)carry out public hearings, symposiums, or other events, as the Board considers appropriate, during which health care professionals discuss and share best practices on pain management and complementary and integrative health.
 (2)(A)Each Board may provide treatment recommendations for patients with complex clinical pain who are being treated at a medical facility of the Department located in the Veterans Integrated Service Network covered by the Board, and assist in facilitating communication between such patients and their health care providers, regardless of whether such treatment is on an in-patient or out-patient basis, and for whom a request for such recommendations, subject to subparagraph (C), has been made by an individual described in subparagraph (B).
 (B)An individual described in this subparagraph is one of the following individuals: (i)The patient.
 (ii)The spouse of the patient. (iii)A family member of the patient or another individual if such family member or individual has been designated by the patient to make health care decisions for the patient or to receive health care information with respect to the patient.
 (iv)A physician of the patient. (v)An employee of the medical facility of the Department described in subparagraph (A).
 (C)An individual described in subparagraph (B) may not request treatment recommendations under subparagraph (A) unless the individual—
 (i)has requested treatment recommendations from the pain management committee of the medical facility of the Department at which the patient is receiving treatment; and
 (ii)has received treatment recommendations from such committee and is not satisfied with those treatment recommendations.
 (3)Based on treatment recommendations developed under paragraph (2)(A), consultations conducted under paragraph (1)(A), and educational forums and public events carried out under subparagraphs (C) and (D) of paragraph (1), each Board shall provide to health care professionals of the Department located in the Veterans Integrated Service Network covered by the Board recommendations on the best practices regarding pain management in cases of complex clinical pain.
								(4)
 (A)Each Board shall annually submit to the Secretary and the Under Secretary for Health a report (with all personally identifiable information of patients redacted) on pain management practices carried out in the Veterans Integrated Service Network covered by the Board. Each such report shall include, for the year covered by the report, the following:
 (i)The treatment recommendations provided under paragraph (2)(A), including— (I)a summary of such recommendations; and
 (II)an explanation of the merits of each such recommendation. (ii)The recommendations for best practices provided under paragraph (3), including—
 (I)a summary of such recommendations; and (II)an explanation of the merits of each such recommendation.
 (iii)Such other information as the Board considers appropriate. (B)Not later than January 31 of each year, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report that contains comprehensive information from each report submitted to the Secretary under subparagraph (A) during the year preceding the submittal of the report by the Secretary, disaggregated by Board.
 (5)The Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to any Board. (c)Membership (1)Each Board shall include the following individuals appointed by the Secretary:
 (A)A board certified pain medicine specialist. (B)A trained and qualified member of the primary care team of a medical facility of the Department with experience in pain care, such as a nurse practitioner.
 (C)A pain psychologist. (D)A pain social worker.
 (E)A clinical pharmacist. (F)A pain point of contact for a Veterans Integrated Service Network.
 (G)A physician with addiction and psychopharmacology expertise and experience. (H)An allied health care professional.
 (I)A clinician with expertise in complementary and integrative health. (J)A clinical behavioral therapist.
 (K)A patient advocate. (L)A representative of the labor interests of employees of the Department who are responsible for prescribing drugs.
 (M)A current or former clinical patient. (N)A family member of a current or former clinical patient.
 (2)Of the members appointed under paragraph (1), not less than three shall be representative of the demographic of patients served by the Veterans Integrated Service Network covered by the Board, including—
 (A)not less than two current or former patients treated at a medical facility of the Department for complex clinical pain; and
 (B)not less than one family member of such a current or former patient. (3)The Secretary shall determine the terms of service of the members of each Board.
 (4)(A)Members of each Board shall serve without pay and, except as provided in subparagraph (B), members who are full-time officers or employees of the United States may not receive additional pay, allowances, or benefits by reason of their service on the Board.
 (B)Members may receive travel expenses, including per diem in lieu of subsistence, for travel in connection with their duties as members of the Board.
 (C)Any member who has clinical duties as an officer or employee of the United States shall be relieved of such duties during periods in which such relief is necessary for the member to carry out the duties of the Board.
 (d)Availability of informationIn carrying out the duties of a Board under subsection (b), specific information identifying a patient and other confidential information relating to a patient may not be made available to any member appointed under subsection (c)(1) solely based on qualifications under subparagraph (M) or (N) of such subsection.
 (e)Employment protectionsNo adverse personnel action may be made against an employee of the Department in connection with a communication by the employee with a member of a Board relating to the duties of the Board under subsection (b) and any such communication shall be covered by the employment and whistleblower protections otherwise applicable to communications by employees of the Department.
 (f)Resources of DepartmentThe Secretary shall make available to each Board the resources and personnel of the Department necessary for the Board to carry out the duties of the Board under subsection (b), including resources and personnel of the General Counsel of the Department.
							(g)Powers
 (1)Each Board may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Board determines appropriate.
 (2)Each Board may conduct site visits of medical facilities of the Department to collect information that the Board considers necessary to carry out this section.
 (3)The Secretary shall provide to each Board such administrative support services as the Secretary considers necessary for the Board to carry out this section.
								.
 (b)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title is amended by inserting after the item relating to section 7309 the following new item:
					
						
							7309A. Pain management boards..
				105.Study on feasibility and advisability of carrying out pharmacy lock-in program by Department of
			 Veterans Affairs
 (a)In generalThe Secretary of Veterans Affairs shall conduct a study on the feasibility and advisability of carrying out a pharmacy lock-in program under which veterans at risk for abuse of prescription drugs are permitted to receive prescription drugs only from certain specified pharmacies of the Department of Veterans Affairs.
 (b)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the study conducted under subsection (a).
				106.Reports and investigation on use of opioids in treatment by Department of Veterans Affairs
				(a)Comptroller General report
 (1)In generalNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the Opioid Safety Initiative of the Department of Veterans Affairs and the opioid prescribing practices of health care providers of the Department.
 (2)ElementsThe report submitted under paragraph (1) shall include the following: (A)Recommendations on such improvements to the Opioid Safety Initiative of the Department as the Comptroller General considers appropriate.
 (B)Information with respect to— (i)deaths resulting from sentinel events involving veterans prescribed opioids by a health care provider of the Department;
 (ii)overall prescription rates and prescriptions indications of opioids at all medical facilities of the Department to treat non-cancer, non-palliative, and non-hospice care patients, including whether each medical facility or health care provider of the Department is among the top ten percent of medical facilities or health care providers of the Department with respect to such prescription rates;
 (iii)the prescription rates and prescriptions indications of benzodiazepines and opioids concomitantly by health care providers of the Department, including whether each medical facility or health care provider of the Department is among the top ten percent of medical facilities or health care providers of the Department with respect to such prescription rates;
 (iv)the practice by health care providers of the Department of prescribing opioids to treat patients without any pain, including to treat patients with mental health disorders other than opioid use disorder; and
 (v)the effectiveness of opioid therapy for patients receiving such therapy, including the effectiveness of long-term opioid therapy.
 (C)Recommendations with respect to whether sanctions are needed, such as written warnings or performance improvement plans, for health care providers of the Department that are—
 (i)not practicing at a level meeting or exceeding the minimum level standard of care established by the Department; and
 (ii)not following the enhanced guidance with respect to absolute contraindications for opioid therapy set forth in the VA/DOD Clinical Practice Guideline for Management of Opioid Therapy for Chronic Pain, as updated under section 101.
 (b)Quarterly progress report on implementation of Comptroller General recommendationsNot later than 180 days after the date of the enactment of this Act, and not later than 30 days after the end of each quarter thereafter, the Secretary of Veterans Affairs shall submit to the Committee on Veterans Affairs’ of the Senate and the Committee on Veterans Affairs’ of the House of Representatives a progress report detailing the actions by the Department of Veterans Affairs during the period covered by the report to address any outstanding findings and recommendations by the Comptroller General of the United States with respect to the Veterans Health Administration.
				(c)Annual report and investigation on opioid therapy
 (1)ReportNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report that contains, for the one year period preceding the submittal of the report, the following:
 (A)The number of patients and the percentage of the patient population of the Department of Veterans Affairs who were prescribed benzodiazepines and opioids concurrently by a health care provider of the Department.
 (B)The number of patients and the percentage of the patient population of the Department without any pain who were prescribed opioids by a health care provider of the Department, including those who were prescribed benzodiazepines and opioids concurrently.
 (C)The number of non-cancer, non-palliative, and non-hospice care patients and the percentage of such patients who were treated with opioids by a health care provider of the Department on an inpatient-basis and who also received prescription opioids by mail from the Department while being treated on an inpatient-basis.
 (D)The number of non-cancer, non-palliative, and non-hospice care patients and the percentage of such patients who were prescribed opioids concurrently by a health care provider of the Department and a health care provider that is not a health care provider of the Department.
 (E)With respect to each medical facility of the Department, information on opioids prescribed by health care providers at the facility to treat non-cancer, non-palliative, and non-hospice care patients, including information on—
 (i)the prescription rate at which each health care provider at the facility prescribed benzodiazepines and opioids concurrently to such patients and the aggregate such prescription rate for all health care providers at the facility;
 (ii)the prescription rate at which each health care provider at the facility prescribed benzodiazepines or opioids to such patients to treat conditions for which opioids or benzodiazepines are not an approved treatment and the aggregate such prescription rate for all health care providers at the facility;
 (iii)the prescription rate at which each health care provider at the facility prescribed or dispensed mail-order prescriptions of opioids to such patients while such patients were being treated with opioids on an inpatient-basis and the aggregate such prescription rate for all health care providers at the facility; and
 (iv)the prescription rate at which each health care provider at the facility prescribed opioids to such patients who were also concurrently prescribed opioids by a health care provider that is not a health care provider of the Department and the aggregate such prescription rate for all health care providers at the facility.
 (F)With respect to each medical facility of the Department, the number of times a pharmacist at the facility overrode a critical drug interaction warning with respect to an interaction between opioids and another medication before dispensing a medication to a veteran.
 (2)InvestigationIf a report submitted under paragraph (1) indicates that a prescription rate described in subparagraph (E) of such paragraph at a medical facility of the Department is among the top ten percent of medical facilities of the Department with respect to such prescription rate, the Secretary shall—
 (A)through the Office of the Medical Inspector of the Veterans Health Administration, conduct a full investigation of the medical facility; and
 (B)immediately notify the Committee on Veterans Affairs’ of the Senate, the Committee on Veterans Affairs’ of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the medical facility is located.
 (d)Prescription rate definedIn this section, the term prescription rate means, with respect to a health care provider or medical facility of the Department, each of the following:
 (1)The number of patients treated with opioids by the health care provider or at the medical facility, as the case may be, divided by the total patient population of that health care provider or medical facility.
 (2)The average number of morphine equivalents per day prescribed by the health care provider or at the medical facility, as the case may be, to patients being treated with opioids.
 (3)Of the patients being treated with opioids by the health care provider or at the medical facility, as the case may be, the average number of prescriptions of opioids per patient.
					IIPatient Advocacy
			201.Establishment of Office of Patient Advocacy of the Department of Veterans Affairs
 (a)In generalSubchapter I of chapter 73 of title 38, United States Code, is amended by adding at the end the following new section:
					
						7309A.Office of Patient Advocacy
 (a)EstablishmentThere is established in the Department within the Office of the Under Secretary for Health an office to be known as the Office of Patient Advocacy (in this section referred to as the Office).
 (b)Head(1)The Director of the Office of Patient Advocacy shall be the head of the Office. (2)The Director of the Office of Patient Advocacy shall be appointed by the Under Secretary for Health from among individuals qualified to perform the duties of the position and shall report directly to the Under Secretary for Health.
 (c)Function(1)The function of the Office is to carry out the Patient Advocacy Program of the Department. (2)In carrying out the Patient Advocacy Program of the Department, the Director shall ensure that patient advocates of the Department—
 (A)advocate on behalf of veterans with respect to health care received and sought by veterans under the laws administered by the Secretary;
 (B)carry out the responsibilities specified in subsection (d); and (C)receive training in patient advocacy.
 (d)Patient advocacy responsibilitiesThe responsibilities of each patient advocate at a medical facility of the Department are the following:
 (1)To resolve complaints by veterans with respect to health care furnished under the laws administered by the Secretary that cannot be resolved at the point of service or at a higher level easily accessible to the veteran.
 (2)To present at various meetings and to various committees the issues experienced by veterans in receiving such health care at such medical facility.
 (3)To express to veterans their rights and responsibilities as patients in receiving such health care. (4)To manage the Patient Advocate Tracking System of the Department at such medical facility.
 (5)To compile data at such medical facility of complaints made by veterans with respect to the receipt of such health care at such medical facility and the satisfaction of veterans with such health care at such medical facility to determine whether there are trends in such data.
 (6)To ensure that a process is in place for the distribution of the data compiled under paragraph (5) to appropriate leaders, committees, services, and staff of the Department.
 (7)To identify, not less frequently than quarterly, opportunities for improvements in the furnishing of such health care to veterans at such medical facility based on complaints by veterans.
 (8)To ensure that any significant complaint by a veteran with respect to such health care is brought to the attention of appropriate staff of the Department to trigger an assessment of whether there needs to be a further analysis of the problem at the facility-wide level.
 (9)To support any patient advocacy programs carried out by the Department. (10)To ensure that all appeals and final decisions with respect to the receipt of such health care are entered into the Patient Advocate Tracking System of the Department.
 (11)To understand all laws, directives, and other rules with respect to the rights and responsibilities of veterans in receiving such health care, including the appeals processes available to veterans.
 (12)To ensure that veterans receiving mental health care, or the surrogate decisionmakers for such veterans, are aware of the rights of veterans to seek representation from systems established under section 103 of the Protection and Advocacy for Mentally Ill Individuals Act of 1986 (42 U.S.C. 10803) to protect and advocate the rights of individuals with mental illness and to investigate incidents of abuse and neglect of such individuals.
 (13)To fulfill requirements established by the Secretary with respect to the inspection of controlled substances.
 (14)To document potentially threatening behavior and report such behavior to appropriate authorities. (e)TrainingIn providing training to patient advocates under subsection (c)(2)(C), the Director shall ensure that such training is consistent throughout the Department.
 (f)Annual reportNot later than two years after the date of the enactment of the Jason Simcakoski Memorial Opioid Safety Act, and not less frequently than annually thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the activities conducted by the Office during the period covered by the report.
 (g)Controlled substance definedIn this section, the term controlled substance has the meaning given that term in section 102 of the Controlled Substances Act (21 U.S.C. 802).. (b)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title is amended by adding after the item relating to section 7309 the following new item:
					7309A. Office of Patient Advocacy..
 (c)Date fully operationalThe Secretary of Veterans Affairs shall ensure that the Office of Patient Advocacy established in section 7309A of title 38, United States Code, as added by subsection (a), is fully operational not later than the date that is one year after the date of the enactment of this Act.
				202.Community meetings on improving care from Department of Veterans Affairs
				(a)Community meetings
 (1)Medical centersNot later than 90 days after the date of the enactment of this Act, and not less frequently than once every 90 days thereafter, each medical center of the Department of Veterans Affairs shall host a community meeting open to the public on improving health care from the Department.
 (2)Community based outpatient clinicsNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter, each community based outpatient clinic of the Department shall host a community meeting open to the public on improving health care from the Department.
					(b)Attendance by Director of Veterans Integrated Service Network or designee
 (1)In generalSubject to paragraph (2), each community meeting hosted by a medical center or community based outpatient clinic under subsection (a) shall be attended by the Director of the Veterans Integrated Service Network in which the medical center or community based outpatient clinic, as the case may be, is located, or an employee designated by the Director who works in the office of the Director.
 (2)Attendance by DirectorEach Director of a Veterans Integrated Service Network shall attend not less than one community meeting under subsection (a) hosted by each medical center located in the Veterans Integrated Service Network each year.
 (c)NoticeEach medical center or community based outpatient clinic hosting a community meeting shall send timely notice of the community meeting to the Committee on Veterans Affairs’ of the Senate, the Committee on Veterans Affairs’ of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the medical facility is located.
				203.Improvement of awareness of patient advocacy program and patient bill of rights of Department of
 Veterans AffairsNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall, in as many prominent locations as appropriate to be seen by the largest percentage of patients and family members of patients at each medical facility of the Department of Veterans Affairs—
 (1)display the purposes of the Patient Advocacy Program of the Department and the contact information for the patient advocate at such medical facility; and
 (2)display the rights and responsibilities of— (A)patients and family members of patients at such medical facility; and
 (B)with respect to community living centers and other residential facilities of the Department, residents and family members of residents at such medical facility.
					204.Comptroller General Report on Patient Advocacy Program of Department of Veterans Affairs
 (a)In generalNot later than three years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the Patient Advocacy Program of the Department of Veterans Affairs (in this section referred to as the Program) as carried out under the Office of Patient Advocacy of the Department established in section 7309A of title 38, United States Code, as added by section 201(a).
 (b)ElementsThe report required by subsection (a)— (1)shall include—
 (A)such recommendations and proposals for improving or modifying the Program as the Comptroller General considers appropriate; and
 (B)such other information with respect to the Program as the Comptroller General considers appropriate; and
 (2)may include— (A)a description of the Program, including—
 (i)the purposes of the Program; (ii)the activities carried out under the Program; and
 (iii)the sufficiency of the Program in achieving the purposes of the Program; (B)an assessment of the sufficiency of staffing of employees of the Department responsible for carrying out the Program;
 (C)an assessment of the sufficiency of the training of such employees; and (D)an assessment of—
 (i)awareness of the Program among veterans and their family members; and (ii)the use of the Program by veterans and their family members.
							205.Report on transition by veterans between different health care settings
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the transitions undergone by veterans in receiving health care in different health care settings.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)An evaluation of the standards of the Department for facilitating and managing the transitions undergone by veterans in receiving health care in different health care settings.
 (2)An assessment of the case management services of the Department that are available for veterans who are undergoing a transition in health care settings.
 (3)An assessment of the coordination in coverage of and consistent access to medications prescribed for patients transitioning from receiving health care from the Department of Defense to receiving health care from the Department of Veterans Affairs.
 (4)Such recommendations to improve transitions in health care settings among veterans as the Secretary considers appropriate, including the coordination of drug formularies between the Department of Defense and the Department of Veterans Affairs and the development of care transition plans for patients with complex medical issues.
					IIIComplementary and Integrative Health
			301.Expansion of research and education on and delivery of complementary and integrative health to
			 veterans
 (a)Development of plan To expand research, education, and deliveryNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop a plan to expand materially and substantially the scope of the effectiveness of research and education on, and delivery and integration of, complementary and integrative health services into the health care services provided to veterans.
 (b)ElementsThe plan required by subsection (a) shall provide for the following: (1)Research on the following:
 (A)The effectiveness of various complementary and integrative health services, including the effectiveness of such services integrated with clinical therapies.
 (B)Approaches to integrating complementary and integrative health services into other health care services provided by the Department.
 (2)Education and training for health care professionals of the Department on the following: (A)Complementary and integrative health services selected by the Secretary for purposes of the plan.
 (B)Appropriate uses of such services. (C)Integration of such services into the delivery of health care to veterans.
 (3)Research, education, and clinical activities on complementary and integrative health at centers of innovation at medical centers of the Department.
 (4)Identification or development of metrics and outcome measures to evaluate the effectiveness of the provision and integration of complementary and integrative health services into the delivery of health care to veterans.
 (5)Integration and delivery of complementary and integrative health services with other health care services provided by the Department.
					(c)Consultation
 (1)In generalIn carrying out subsection (a), the Secretary shall consult with the following: (A)The Director of the National Center for Complementary and Integrative Health of the National Institutes of Health.
 (B)The Commissioner of Food and Drugs. (C)Institutions of higher education, private research institutes, and individual researchers with extensive experience in complementary and integrative health and the integration of complementary and integrative health practices into the delivery of health care.
 (D)Nationally recognized providers of complementary and integrative health. (E)Such other officials, entities, and individuals with expertise on complementary and integrative health as the Secretary considers appropriate.
 (2)Scope of consultationThe Secretary shall undertake consultation under paragraph (1) in carrying out subsection (a) with respect to the following:
 (A)To develop the plan. (B)To identify specific complementary and integrative health practices that, on the basis of research findings or promising clinical interventions, are appropriate to include as services to veterans.
 (C)To identify barriers to the effective provision and integration of complementary and integrative health services into the delivery of health care to veterans, and to identify mechanisms for overcoming such barriers.
 (d)FundingThere is authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section.
 (e)Complementary and integrative health definedIn this section, the term complementary and integrative health has the meaning given that term by the National Institutes of Health. 302.Program on integration of complementary and integrative health within Department of Veterans Affairs medical centers (a)Program requiredNot later than the completion of the development of the plan under section 301, the Secretary of Veterans Affairs shall—
 (1)carry out, through the Office of Patient Centered Care and Cultural Transformation of the Department of Veterans Affairs, a program to assess the feasibility and advisability of integrating the delivery of complementary and integrative health services selected by the Secretary with other health care services provided by the Department for veterans with mental health conditions, chronic pain conditions, other chronic conditions, and such other conditions as the Secretary determines appropriate; and
 (2)in developing the program— (A)use the plan developed under section 301; and
 (B)identify and, to the extent practicable, resolve barriers to the provision of complementary and integrative health services selected by the Secretary and the integration of those services with other health care services provided by the Department.
						(b)Locations
 (1)In generalThe Secretary shall carry out the program at not fewer than 15 medical centers of the Department. (2)Polytrauma centersNot less than two of the medical centers designated under paragraph (1) shall be located at polytrauma rehabilitation centers of the Department.
					(3)Medical centers with high prescription rate of opioids
 (A)In generalIn selecting medical centers under paragraph (1), the Secretary shall give priority to medical centers of the Department at which there is a prescription rate of opioids that is among the top ten percent of medical centers of the Department with respect to such prescription rate.
 (B)Prescription rate definedIn this paragraph, the term prescription rate means, with respect to a medical center of the Department, each of the following: (i)The number of patients treated with opioids at the medical center divided by the total patient population of that medical center.
 (ii)The average number of morphine equivalents per day prescribed at the medical center to patients being treated with opioids.
 (iii)Of the patients being treated with opioids at the medical center, the average number of prescriptions of opioids per patient.
 (4)Selection of locationsIn carrying out the program, the Secretary shall select locations that include the following areas: (A)Rural areas.
 (B)Areas that are not in close proximity to an active duty military installation. (C)Areas representing different geographic locations, such as census tracts established by the Bureau of the Census.
 (c)Provision of servicesUnder the program, the Secretary shall provide covered services to covered veterans by integrating complementary and integrative health services with other services provided by the Department at the medical centers designated under subsection (b)(1).
 (d)Covered veteransFor purposes of the program, a covered veteran is any veteran who— (1)has a mental health condition diagnosed by a clinician of the Department;
 (2)experiences chronic pain; (3)has a chronic condition being treated by a clinician of the Department; or
 (4)is not described in paragraph (1), (2), or (3) and requests to participate in the program or is referred by a clinician of the Department who is treating the veteran.
					(e)Covered services
 (1)In generalFor purposes of the program, covered services are services consisting of complementary and integrative health services as selected by the Secretary.
 (2)Administration of servicesCovered services shall be administered under the program as follows: (A)Covered services shall be administered by professionals or other instructors with appropriate training and expertise in complementary and integrative health services who are employees of the Department or with whom the Department enters into an agreement to provide such services.
 (B)Covered services shall be included as part of the Patient Aligned Care Teams initiative of the Office of Patient Care Services, Primary Care Program Office, in coordination with the Office of Patient Centered Care and Cultural Transformation.
 (C)Covered services shall be made available to— (i)covered veterans who have received conventional treatments from the Department for the conditions for which the covered veteran seeks complementary and integrative health services under the program; and
 (ii)covered veterans who have not received conventional treatments from the Department for such conditions.
 (f)Voluntary participationThe participation of a veteran in the program shall be at the election of the veteran and in consultation with a clinician of the Department.
				(g)Reports to Congress
 (1)Quarterly reportsNot later than 90 days after the date of the commencement of the program and not less frequently than once every 90 days thereafter for the duration of the program, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the efforts of the Secretary to carry out the program, including a description of the outreach conducted by the Secretary to veterans and community organizations to inform such organizations about the program.
					(2)Final report
 (A)In generalNot later than three years after the date of the commencement of the program, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the program.
 (B)ContentsThe report submitted under subparagraph (A) shall include the following: (i)The findings and conclusions of the Secretary with respect to the program, including with respect to—
 (I)the use and efficacy of the complementary and integrative health services established under the program; and
 (II)an assessment of the benefit of the program to covered veterans in mental health diagnoses, pain management, and treatment of chronic illness.
 (ii)Barriers identified under subsection (a)(2)(B) that were not resolved. (iii)Such recommendations for the continuation or expansion of the program as the Secretary considers appropriate.
 (h)Complementary and integrative health definedIn this section, the term complementary and integrative health shall have the meaning given that term in section 301(e). 303.Program on use of wellness programs as complementary approach to pain management and related issues for veterans and family members of veterans (a)Program required (1)In generalThe Secretary of Veterans Affairs shall carry out a program through the award of grants to public or private nonprofit entities to assess the feasibility and advisability of using wellness programs to complement the provision of pain management and related health care services, such as mental health care services, to veterans and family members of veterans.
 (2)Matters To be addressedThe program shall be carried out so as to assess the following: (A)Means of improving coordination between Federal, State, local, and community providers of health care in the provision of pain management and related health care services to veterans and family members of veterans.
 (B)Means of enhancing outreach, and coordination of outreach, by and among providers of health care referred to in subparagraph (A) on the pain management and related health care services available to veterans and family members of veterans.
 (C)Means of using wellness programs of providers of health care referred to in subparagraph (A) as complements to the provision by the Department of Veterans Affairs of pain management and related health care services to veterans and family members of veterans.
 (D)Whether wellness programs described in subparagraph (C) are effective in enhancing the quality of life and well-being of veterans and family members of veterans.
 (E)Whether wellness programs described in subparagraph (C) are effective in increasing the adherence of veterans to the primary pain management and related health care services provided such veterans by the Department.
 (F)Whether wellness programs described in subparagraph (C) have an impact on the sense of well-being of veterans who receive primary pain management and related health care services from the Department.
 (G)Whether wellness programs described in subparagraph (C) are effective in encouraging veterans receiving health care from the Department to adopt a more healthy lifestyle.
 (b)DurationThe Secretary shall carry out the program for a period of three years beginning on the date that is one year after the date of the enactment of this Act.
 (c)LocationsThe Secretary shall carry out the program at facilities of the Department providing pain management and related health care services, such as mental health care services, to veterans and family members of veterans.
				(d)Grant proposals
 (1)In generalA public or private nonprofit entity seeking the award of a grant under this section shall submit an application therefor to the Secretary in such form and in such manner as the Secretary may require.
 (2)Application contentsEach application submitted under paragraph (1) shall include the following: (A)A plan to coordinate activities under the program, to the extent possible, with the Federal, State, and local providers of services for veterans to enhance the following:
 (i)Awareness by veterans of benefits and health care services provided by the Department. (ii)Outreach efforts to increase the use by veterans of services provided by the Department.
 (iii)Educational efforts to inform veterans of the benefits of a healthy and active lifestyle. (B)A statement of understanding from the entity submitting the application that, if selected, such entity will be required to report to the Secretary periodically on standardized data and other performance data necessary to evaluate individual outcomes and to facilitate evaluations among entities participating in the program.
 (C)Such other requirements as the Secretary may prescribe. (e)Grant uses (1)In generalA public or private nonprofit entity awarded a grant under this section shall use the award for purposes prescribed by the Secretary.
 (2)Eligible individualsIn carrying out the purposes prescribed by the Secretary in paragraph (1), a public or private nonprofit entity awarded a grant under this section shall use the award to furnish services only to veterans and family members of veterans.
					(f)Reports
					(1)Periodic reports
 (A)In generalNot later than 180 days after the date of the commencement of the program, and not less frequently than every 180 days thereafter, the Secretary shall submit to Congress a report on the program.
 (B)Report elementsEach report required by subparagraph (A) shall include the following: (i)The findings and conclusions of the Secretary with respect to the program during the 180-day period preceding the report.
 (ii)An assessment of the benefits of the program to veterans and their family members during the 180-day period preceding the report.
 (2)Final reportNot later than 180 days after the end of the program, the Secretary shall submit to Congress a report detailing the recommendations of the Secretary as to the feasibility and advisability of continuing or expanding the program.
 (g)Wellness definedIn this section, the term wellness has the meaning given that term in regulations prescribed by the Secretary for purposes of this section.
				IVOther Veterans Health Care Matters
 401.Additional requirements for hiring of health care providers by Department of Veterans AffairsThe Secretary of Veterans Affairs shall, as part of the hiring process for each health care provider considered for a position at the Department of Veterans Affairs after the date of the enactment of this Act, request from the medical board of each State in which the health care provider has a medical license—
 (1)information on any violation of the requirements of the medical license of the health care provider during the 20-year period preceding the consideration of the health care provider by the Department; and
 (2)information on whether the health care provider has entered into any settlement agreement for a disciplinary charge relating to the practice of medicine by the health care provider.
				402.Provision of information on health care providers of Department of Veterans Affairs to State
 medical boardsNotwithstanding section 552a of title 5, United States Code, the Secretary of Veterans Affairs shall, with respect to any health care provider of the Department of Veterans Affairs that has violated a requirement of their medical license, provide to the medical board of each State in which the health care provider is licensed detailed information with respect to such violation.
			403.Report on compliance by Department of Veterans Affairs with reviews of health care providers
 leaving the Department or transferring to other facilitiesNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the compliance by the Department of Veterans Affairs with the policy of the Department—
 (1)to conduct a review of each health care provider of the Department who transfers to another medical facility of the Department or leaves the Department to determine whether there are any concerns, complaints, or allegations of violations relating to the medical practice of the health care provider; and
 (2)to take appropriate action with respect to any such concern, complaint, or allegation. VOther Veterans Matters 501.Department of Veterans Affairs program of internal audits (a)In generalSubchapter II of chapter 5 of title 38, United States Code, is amended by inserting after section 527 the following new section:
					
						527A.Program of internal audits
 (a)Program required(1)The Secretary shall carry out a program of internal audits and self-analysis to improve the furnishing of benefits and health care to veterans and their families.
 (2)The Secretary shall carry out the program required by paragraph (1) through an office the Secretary shall establish for purposes of the program within the office of the Secretary that is interdisciplinary and independent of—
 (A)the other offices within the office of the Secretary; and (B)the covered administrations (or functions of such administrations), staff organizations, and staff offices identified under subsection (b)(1)(A).
 (b)Program requirements(1)In carrying out the program required by subsection (a), the Secretary shall— (A)conduct periodic risk assessments of the Department to identify those covered administrations (or functions of such administrations), staff organizations, and staff offices of the Department the audit of which would lead towards the greatest improvement in the furnishing of benefits and health care to veterans and their families;
 (B)develop plans that are informed by the risk assessments conducted under paragraph (1) to conduct internal audits of the covered administrations (or functions of such administrations), staff organizations, and staff offices identified under subparagraph (A); and
 (C)conduct internal audits in accordance with the plans developed pursuant to subparagraph (B). (2)The Secretary shall carry out under the program required by subsection (a) an audit of not fewer than five covered administrations (or functions of such administrations), staff organizations, or staff offices of the Department each year.
 (3)In identifying covered administrations (or functions of such administrations), staff organizations, and staff offices of the Department under paragraph (1)(A), the Secretary shall accord priority to the covered administrations and functions of such administrations.
 (4)(A)For purposes of this subsection, the covered administrations of the Department are the following: (i)The National Cemetery Administration.
 (ii)The Veterans Benefits Administration. (iii)The Veterans Health Administration.
 (B)For purposes this subsection, the covered staff organizations of the Department are the following: (i)The Office of Acquisition, Logistics, and Construction.
 (ii)The Advisory Committee Management Office. (iii)The Board of Veterans' Appeals.
 (iv)The Center for Faith-Based and Neighborhood Partnerships. (v)The Center for Minority Veterans.
 (vi)The Center for Women Veterans. (vii)The Office of General Counsel.
 (viii)The Office of Regulation Policy and Management. (ix)The Office of Employment Discrimination Complaint Adjudication.
 (x)The Office of Interagency Care and Benefits Coordination. (xi)The Office of Small and Disadvantaged Business Utilization.
 (xii)The Office of Survivors Assistance. (xiii)The Veterans' Service Organizations Liaison.
 (C)For purposes of this subsection, the covered staff offices of the Department are the following: (i)The office of the Assistant Secretary for Congressional and Legislative Affairs.
 (ii)The office of the Assistant Secretary for Human Resources and Administration. (iii)The office of the Assistant Secretary for Information and Technology.
 (iv)The Office of Management. (v)The office of the Assistant Secretary for Operations, Security, and Preparedness.
 (vi)The office of the Assistant Secretary for Policy and Planning. (vii)The office of the Assistant Secretary for Public and Intergovernmental Affairs.
 (c)Reports(1)Not later than 90 days after completing an audit under the program required by subsection (a), the Secretary shall submit to the appropriate committees of Congress a report on the audit.
 (2)Each report submitted under paragraph (1) with respect to an audit shall include the following: (A)A summary of the audit.
 (B)The findings of the Secretary with respect to the audit. (C)Such recommendations as the Secretary may have for legislative or administrative action to improve the furnishing of benefits and health care to veterans and their families.
 (3)In this subsection, the term appropriate committees of Congress includes— (A)the Committee on Veterans' Affairs, the Committee on Appropriations, and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Veterans' Affairs, the Committee on Appropriations, and the Committee on Oversight and Government Reform of the House of Representatives..
 (b)First risk assessmentThe Secretary of Veterans Affairs shall complete the first risk assessment required by section 527A(b)(1)(A) of such title, as added by subsection (a), by not later than 180 days after the date of the enactment of this Act.
 (c)Clerical amendmentThe table of sections at the beginning of chapter 5 of such title is amended by inserting after the item relating to section 527 the following new item:
					527A. Program of internal audits..
